Citation Nr: 1210662	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-29 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to a cold injury.

6.  Entitlement to service connection for a left ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969 and from October 1976 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In August 2010, the Board remanded the above issues and inferred a claim for a total rating based on individual unemployability (TDIU).  The Veteran's attorney at the time indicated in a September 2010 letter that the Veteran did not seek a TDIU and requested withdrawal of the issue.  Thus, the claim for a TDIU is not before the Board.

Also, as the RO granted the claim for service connection for tinnitus in a June 2011 rating decision, that issue has been resolved.

Lastly, the record shows that the Veteran is no longer represented by Kristina Morgan, a private attorney.  The attorney indicated in a July 2011 statement by electronic mail that she no longer represented the Veteran.  The RO notified the Veteran in a letter dated in July 2011 of this.  The RO further notified him that he could choose another representative.  However, to date, the Veteran has not appointed another representative.  


FINDINGS OF FACT

1.  A hearing loss disability of the left ear has not been present at any time during the pendency of this claim, and the current hearing loss disability of the right ear is not attributable to service.

2.  A chronic disability of the knees is not attributable to service, and arthritis of the knees was not manifested within the initial post separation year.

3.  A chronic skin disorder is not attributable to service.

4.  A psychiatric disability to include depression is not attributable to service, and PTSD has not been present at any time during the pendency of this claim.

5.  Peripheral neuropathy of the lower extremities has not been present at any time during the pendency of this claim.

6.  A chronic left ankle disability is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A bilateral knee disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A psychiatric disability to include depression and PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

5.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service, and it may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a September 2007 letter, prior to the rating decision on appeal.  Thereafter, the Veteran raised the issue of in-service personal assault and peripheral neuropathy secondary to cold injury.  Therefore, in August 2010, pursuant to Board remand, the RO supplemented the original notice with a letter to the Veteran informing him of the information and evidence required to establish service connection for PTSD based on in-service personal assault and for peripheral neuropathy secondary to cold injury.  Following provision of the additional notice and completion of all indicated development of the record, the originating agency readjudicated the claims in June 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had the original VCAA notice letter included the provisions on PTSD and secondary service connection.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs), service personnel records, and all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims files.  VA further afforded the Veteran appropriate VA medical examinations.  The Board previously reviewed the record, determined that the VA examinations were necessary to decide the claims, and remanded the case for the purpose of affording the Veteran appropriate VA examinations.  The Veteran was afforded VA examinations in January, February, and March 2011.  The Board has reviewed the examination reports and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA has further afforded the Veteran a hearing before the Board.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


In this case, the Veteran served in Vietnam.  Thus, he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases may be presumed to be due exposure to herbicide agents.  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5). For claims for service connection for PTSD involving an in-service personal assault, after-the-fact medical evidence may fulfill the requirement for credible supporting evidence that the claimed in-service stressor occurred.  See Patton v. West, 12 Vet. App. 272, 280 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Bilateral Hearing Loss Disability

The Veteran seeks service connection for bilateral hearing loss disability.  He testified that he was exposed to loud noise during service, to include from machinery, jets, and grenade explosions.

Service treatment records show that the Veteran had normal hearing with the exception of his hearing at the 6000 Hertz level in his right ear on induction examination in July 1976.  Report of separation examination dated in September 1968 shows that hearing was within normal limits.  High frequency hearing loss in the right ear was noted in May 1982.

A May 2007 VA audiological treatment note indicates that the Veteran has bilateral hearing loss.

Report of VA audiological dated in January 2011 reflects pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
20
RIGHT
10
10
5
10
45

Speech audiometry revealed speech recognition ability of 96 percent in the right and the left ear.

Following a review of the record, the examiner opined that it was less likely than not that the hearing loss disability in the Veteran's right ear was etiologically related to service.  In support of the opinion, the examiner noted that an Institute of Medicine study in 2005 on military and noise exposure states that there was no scientific evidence to support delayed onset of noise-induced hearing loss.  In the Veteran's case, the service separation examination showed normal hearing in the right ear and the examination in May 2007 showed normal hearing in the left ear through 6000 Hertz.     

Having reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.

A current hearing loss disability as defined by VA is not shown for the left ear during the pendency of this claim.  The Board accepts that the Veteran is competent to report hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, a hearing loss disability as defined by VA, requires audiometric findings showing auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or thresholds for any three of these frequencies of 26 or greater, or Maryland CNC findings that show speech discrimination less than 94 percent.  See 38 C.F.R. § 3.385.  Here, the more probative evidence establishes that hearing loss disability in the left ear has not been present at any time during the pendency of this claim.  The Board finds that the medical evidence prepared by a skilled, neutral audiologist after examination of the Veteran and in accordance with VA testing requirements is more probative of the presence of hearing loss disability as defined by VA.

The evidence establishes that the Veteran does have hearing loss disability in the right ear; however, hearing loss disability in the right ear was not present at the time of the Veteran's service separation examination, there is no competent evidence linking the current hearing loss disability to service, and the January 2011 examiner has provided an opinion against the claim.  The January 2011 opinion was rendered following a review of the Veteran's pertinent history and the examination of the Veteran, and the examiner's opinion is well supported.  

Accordingly, the claim must be denied.  There is no doubt to resolve.  

Service Connection for Bilateral Knee and Left Ankle Disabilities

The Veteran seeks service connection for bilateral knee and left ankle disabilities.  He testified that he has knee and ankle pain which he believes originated from in-service events.

Service treatment records show that, in April 1966, the Veteran complained of intermittent soreness of the ankles, shins and knees.  He reported problems for the previous four years with various trauma and multiple twists while in high school.  Report of separation examination dated in September 1968 reflects no history of left ankle problems and normal clinical evaluation of the lower extremities.  It further reflects that the Veteran had muscle strains of the right and left knees which were successfully treated with an ace wrap, local heat and rest.  An April 1978 treatment note reflects acute right ankle sprain sustained from playing basketball.  A June 1978 treatment note reflects right ankle sprain.  Report of medical history dated in May 1982 reflects that the Veteran had recurrent ankle sprains (times six) and had been treated for runners knee during November 1981.  Report of separation examination dated in May 1982 shows normal clinical evaluation of the lower extremities.

VA treatment records dated in July 2003 show that the Veteran reported onset of left knee symptoms a year earlier without injury.  X-rays showed mild degenerative joint disease.  The assessment was left knee tendinitis responding to Etodolac, probably secondary to obesity.  A March 2006 VA treatment note reflects degenerative joint disease of the right knee.  VA treatment records reflect that, in June 2007, the Veteran presented with complaints of bilateral knee pain.  The assessment was bilateral degenerative joint disease of the knees and X-rays were planned.  An August 2007 VA treatment note shows that the examiner reviewed the Veteran's military records, which showed recurrent right ankle sprains.  A November 2007 VA treatment note reflects degenerative joint disease of both knees.

The Veteran filed an original claim for VA compensation in July 2007.  In support of his claim, he submitted a medical opinion dated in August 2007 from the his VA podiatrist.  This opinion shows no link between the Veteran's reported left ankle problems and service; it refers to the right ankle only.  He further submitted an article concerning flat feet and correspondence regarding exercising in combat boots in the military.  In a November 2008 statement, the Veteran reported that his ankle condition had worsened and he had cramps due to weight, cold weather conditions, and exercising in combat boots.

Report of VA examination dated in February 2011 reflects evaluation of the knees and left ankle.  By history, the Veteran developed knee pain in boot camp with running in boots, and left ankle problems after a basketball injury.  Chronic bilateral knee strain and chronic left ankle strain were diagnosed.  X-rays were negative.  The examiner opined that these conditions were not related to service to include the in-service complaints and findings.  His rationale was that a chronic disorder of the knees or left ankle was not shown in service, and that there was no indication of continuing problem in the medical record since service.  Also, he noted that, although service treatment records document numerous episodes of bilateral knee pain, no specific diagnosis was shown and service separation exam was normal.  The examiner noted that the Veteran was seen in service for right ankle complaints, but there were no complaints specific to the left ankle.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against these claims.  A chronic knee or ankle disability is not shown in service and the current diagnoses for chronic left ankle strain and degenerative joint disease of the knees has not been related to service, to include the in-service complaints and findings.  Furthermore, arthritis of the knees is not shown within the initial post separation year, and there is no evidence of left ankle arthritis.

The Board has considered the Veteran's sworn testimony and accepts that he is competent to report his symptoms and treatment.  Layno supra. at 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that he reports a chronic knee or left ankle disorder in service, or continuity of symptoms since service, the Board finds that he is not credible.  This is because reports of separation examinations dated in 1968 and 1982 show normal clinical evaluation of the lower extremities (i.e., the knees and left ankle), and no complaints specific to the left ankle or knees at that time.  Service treatment records are significant for right ankle sprains only and no abnormal knee pathology is shown.

Additionally, the Board finds that the Veteran is not credible because he is an inconsistent historian.  On his claim for VA benefits the Veteran denied having received a separation examination, however, the service treatment records include a report of separation examination with an accompanying medical history for both periods of service.  Also, the Veteran reports that he was treated for a left ankle injury from playing basketball in connection with his claim for benefits, but service treatment records show that he was seen for right ankle sprain, not left ankle sprain, related to a basketball injury.

Because the Veteran is not credible, his statements have diminished probative value.  The Board assigns greater probative value to the separation examination report as the medical examination contemporaneous with service is inherently more reliable than the statements and testimony of the Veteran made more than 20 years after service discharge.  The Board further assigns greater probative value to the negative medical opinion dated in February 2011 as this was prepared by a skilled, neutral medical professional after review of the claims files and examination of the Veteran.

The Board also finds that there is an absence of contemporaneous medical evidence showing a chronic knee or left ankle disorder in service or for many years after service, which weighs against his claims when viewed in conjunction with the normal clinical evaluation at service separation in May 1982 and the VA medical opinion in February2011.

Accordingly, the claims must be denied.  There is no doubt to resolve.  

Service Connection for Skin Disability

The Veteran seeks service connection for a skin rash.  He testified that he had a blotch on his leg when he came home from Vietnam and that he has had occasional spots on his hands since then.

Service treatment records show no complaints or treatment for skin rash.  Report of separation examination dated in September 1968 reflects normal clinical evaluation of the skin and the Veteran denied a history of skin diseases.  Report of entrance examination dated in July 1976 shows a history of a small spot on the leg, controlled with a cream and without problems since the prior period of service.  Clinical evaluation was normal.  Report of separation examination dated in May 1982 reflects normal clinical evaluation of the skin with a medical history of "patch of flaking dry skin" on the left calf for 8 years.

VA treatment records show that the Veteran presented in January 2002 with a scaly rash of the left leg, assessed as chronic dermatitis.  In March 2004, the Veteran was treated for shingles and, in July 2004, he was seen for a skin lesion after receiving a tetanus injection.  In 2006, the Veteran was treated for candidiasis of the groin and skin tags.  In January 2007, the Veteran reported a rash of the nose area and he was treated for suspected rosacea.  The Veteran was seen for skin tags in May 2007, which were treated with cryotherapy.  In 2009, the Veteran presented with a raised hyperpigmented lesion on the right temple, near the hairline.  Early basal cell carcinoma was suspected and the Veteran was referred to dermatology.  In August 2009, the Veteran was assessed with probable fungal infection versus dermatitis of the left leg.

Report of VA skin examination dated in February 2011 reflects a history of erythematous lesion on the left lower extremity with crusting and soreness, with new similar lesions on the hands, forearms, and lateral aspect of calves, described as occurring intermittently.  The Veteran denied skin treatment during the last 12 months.  Examination showed findings consistent with diagnoses of venous stasis dermatitis of the lower extremities and eczema/psoriasis of the hands.  The examiner opined that these conditions were not related to service.  His rationale was that the service treatment records were silent for entries for recurrent skin lesions, other than spot on the leg (side not specified), which was noted at enlistment in 1976, coupled with essentially silent VA treatment records, which showed no rash other than seborrheic dermatitis of the scalp.  The examiner noted that the medical evidence shows no chronicity of the claimed condition during service or after discharge.

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against service connection for a skin disability.  A chronic skin disease is not shown in service, and the current disorders of venous stasis dermatitis of the lower extremities and eczema/psoriasis are not attributable to service.  Also, the Board notes that record shows no medical evidence of a skin disease that may be presumptively associated with Agent Orange exposure, such as chloracne or other acneform disease consistent with chloracne; therefore, the provisions of 3.309(e) are not for application.

The Board accepts that the Veteran is competent to report skin rash symptoms.  Layno supra. at 469 (1994).  However, he does not appear to be contending that a skin disorder originated during service and has been continuously present since then.  If he is contending that a skin disorder had its onset in service and has continued since service, the Board finds that he is not credible in view of the normal examination findings in service on examinations dated in September 1968, July 1976, and May 1982 along with the Veteran's denial of skin disease on separation examination in September 1968.  This coupled with the absence of treatment for skin disorder in service or for more than 20 years after service further weighs against the Veteran's credibility.  The Board notes that there is more than a mere silent record, but negative examination findings as discussed above.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  

The Board assigns greater probative value to the evidence showing normal skin examinations in service as a medical examination contemporaneous with service is inherently more reliable than the statements and testimony of the Veteran made more than 20 years after service discharge.  The Board further assigns greater probative value to the negative medical opinion dated in February 2011 as this was prepared by a skilled, neutral medical professional after review of the claims files and examination of the Veteran.

Accordingly, the claim must be denied.  There is no doubt to resolve.  

Service connection for Psychiatric Disability

The Veteran seeks service connection for a psychiatric disorder, claimed as depression and PTSD.  In April 2010, the Veteran testified that he received treatment for depression between his active duty periods and within one year of his first period of active duty.  He further testified that he was subjected to a "blanket party" by other soldiers while stationed in Germany.  The Board has interpreted this to mean that a blanket was thrown over him and he was physically assaulted.

Service treatment records reflect that the Veteran had an in-service psychiatry evaluation in August 1967.  The impression was mild postponed adolescence/adolescent turmoil.  Report of separation examination dated in September 1968 reflects normal psychiatric evaluation.  At that time the Veteran denied any history of depression, excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, trouble sleeping, and nervous trouble.  Reports of entrance examination dated in July 1976 and separation examination dated in May 1982 reflect normal psychiatric evaluation.   No history of psychiatric problems, to include depression and PTSD, was noted.

VA treatment records dated in 1991 and 1992 show that the Veteran reported a history of depression for many years, dating back to his Vietnam era service.  He reported psychiatric care in Vietnam and at Fort Pierce within a year of his return from Vietnam, and later in Korea in 1977.  Diagnoses included major affective disorder, depressed, and rule out depressive disorder with PTSD features.  An examiner indicated that with his history, the Veteran would be service-connected but he was not at this time.

VA treatment records dated from 2001 to 2010 reflect that the Veteran was followed for psychiatric care.  Diagnoses included dysthymic disorder, major depressive disorder, eating disorder, and personality disorder.  These records are silent for mention of an in-service blanket party.

Report of VA examination dated in March 2011 reflects a history of psychiatric care in service after he "blew his cool in a small way."  Mental status exam was conducted and clinical findings were consistent with a diagnosis of dysthymic disorder.  The examiner opined that this disorder was not related to service.  His rationale was that the service treatment records showed no history of psychiatric problems at service entrance or discharge and the Veteran was not seen for psychiatric treatment until 1991, many years after service discharge.  The examiner dismissed the medical opinion of the Veteran's health care provider suggesting that service connection was warranted based on the history provided-noting that the medical provider had not reviewed the claims files to include the service treatment records and relied solely on the history provided by the Veteran.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a psychiatric disorder, to include depression and PTSD.  Although the Veteran was seen in service for symptoms diagnosed as mild postponed adolescence/adolescent turmoil, no psychiatric disorder is shown on reports of service separation examination dated in September 1968, service entrance examination dated in July 1976, and service separation examination dated in May 1982.  Likewise, the reports of medical history associated with those examination reports show no psychiatric complaints and the Veteran specifically denied depression along with other abnormal psychiatric symptoms.  Depression or dysthymic disorder is first shown many years after service discharge and has not been related to service.  Service treatment records, VA treatment records, and report of VA psychiatric examination dated in March 2011 show no diagnosis of PTSD.  PTSD is not shown at any time during the pendency of the Veteran's claim.

The Board accepts that the Veteran is competent to report his psychiatric symptoms and treatment.  Layno supra. at 469 (1994).  However, to the extent that he reports having had depressive symptoms in service, he is not credible in view of his denial of such symptoms on multiple histories given in connection with examinations in September 1968, July 1976, and May 1982.  Furthermore, the Veteran is not competent to attribute any currently shown psychiatric disorder to service, to include his treatment in service for mild postponed adolescence/adolescent turmoil and the reported blanket party.  This determination is not susceptible to lay observation.  See Jandreau, supra.  Therefore, the Board finds that the Veteran's statements have diminished probative value.

The Board assigns greater probative value to the normal reports of psychiatric evaluations in September 1968, July 1976, and May 1982, along with the Veteran's denial of depression or excessive worry, and the negative VA medical opinion dated in March 2011.  The Board believes that the psychiatric examinations contemporaneous with service are inherently more reliable than the statements and testimony of the Veteran made many years after service discharge and in connection with his desire for VA compensation benefits.  Also, the Board further assigns greater probative value to the negative medical opinion dated in February 2011 as this was prepared by a skilled, neutral medical professional after review of the claims files and examination of the Veteran.

The Board notes that the Veteran was informed of the requirements for establishing service connection for PTSD on the basis of in-service personal assault.  The Veteran suggested that he was traumatized in service by a blanket party.  However, the Veteran has not provided VA with any information on this event or medical evidence showing a diagnosis of PTSD.  Absent medical evidence diagnosing PTSD, service connection for PTSD is not warranted.

The Board has considered the doctor's statement that "with the Veteran's history he would be service connection but was not at this time."  However, the Board finds that this statement has little probative value because entitlement to service connection is a legal determination, not medical, and there is no indication that the doctor had knowledge of the legal requirements for establishing service connection or that his determination was based a review of the complete evidentiary record.

Also, the Board acknowledges that the record shows diagnoses of eating disorder and personality disorder.  However, there is no indication that the Veteran seeks service connection for eating disorders or that there is an eating disorder related to service; and personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Accordingly, the claim must be denied.  There is no doubt to resolve.  


Service connection for Peripheral Neuropathy of the Lower Extremities

The Veteran seeks service connection for a neurological disorder claimed as peripheral neuropathy of the lower extremities.  In April 2010, the Veteran testified that he had experienced peripheral neuropathy of the feet, although he did not have it during the previous year and did not know when it began.  The Veteran indicated that he believed it was either a cold injury or due to the bilateral foot condition.

Service treatment records show no complaints of or treatment for peripheral neuropathy of the lower extremities, or any other neurological-type complaints of the lower extremities.  Reports of examinations dated in September 1968, July 1976, and May 1982 reflect normal clinical evaluation of the neurologic system, and no neurological complaints.  Reports of medical history dated in September 1968 and May 1982 reflect that the Veteran had leg cramps after strenuous exercise.  Report of medical history dated in July 1976 reflects that the Veteran denied leg cramps.

VA treatment records dated in 1991 and 1992 and since December 2001 are silent for peripheral neuropathy.  These records show intermittent complaints of right calf pain with muscle strain.

Report of VA neurological examination dated in February 2011 shows that peripheral neuropathy was not shown on physical examination.  Neurological examination was described as normal.

The Board finds that the preponderance of the evidence is against service connection for peripheral neuropathy of the lower extremities.  A neurological disorder to include peripheral neuropathy is not shown in service and has not been shown during the pendency of this appeal.

Service connection cannot be granted for symptoms, such as leg tingling or cramps, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Here, the evidence fails to show that there is an underlying disease or injury.

Accordingly, the claim must be denied.  There is no doubt to resolve.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a skin disability is denied.

Service connection for psychiatric disability, to include depression and PTSD, is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for a left ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


